         Case 4:20-cv-00117-BSM Document 10 Filed 06/05/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

BENJAMIN OLIVER                                                            PETITIONER
ADC #118640

v.                           CASE NO. 4:20-CV-00117-BSM

DEXTER PAYNE                                                               RESPONDENT


                                          ORDER

       After de novo review of the record, including Benjamin Oliver’s objections, United

States Magistrate Judge Jerome Kearney’s recommended disposition [Doc. No. 7] is adopted,

Oliver’s petition for writ of habeas corpus [Doc. No. 2] is dismissed with prejudice, and a

certificate of appealability is denied.

       IT IS SO ORDERED this 5th day of June, 2020.



                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
